Case 1:20-cr-00025-SPW Document 66 Filed 07/07/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR 20-25-BLG-SPW-02

Plaintiff,

VS.
ORDER

DJAVON LAMONT KING,

Defendant.

 

 

Defendant, Djavon Lamont King, filed a Motion to Transport Defendant to
the Yellowstone County Detention Facility (Doc. 62). This Court has since been
advised that Defendant is being transferred to YCDF by the U.S. Marshals Service.
Therefore,

IT IS HEREBY ORDERED that the Defendant’s Motion (Doc. 62) is

DENIED as moot.

DATED this 7 day of July, 2020.

Deer. btn.

‘SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
